Citation Nr: 1106349	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-28 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Whether there is new and material evidence to reopen a claim 
for service connection for a lumbar spine disability to include 
lumbar strain and degenerative disc disease (DDD).

4.  Entitlement to service connection for a lumbar spine 
disability to include lumbar strain and degenerative disc disease 
(DDD).

5.  Entitlement to service connection for cardiovascular 
disorders to include hypertension, residuals of myocardial 
infarction, atrial fibrillation, and coronary artery disease 
(CAD).



WITNESSES AT HEARING ON APPEAL

The Veteran and A.F. 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to February 
1983.  He also had periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) with the Army National 
Guard from 1997 to 2005.

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada - 
which denied the Veteran's claim for service connection for 
hypertension and associated heart disease.  The RO also 
determined there was not new and material evidence and, 
therefore, also denied his petitions to reopen his previously 
denied, unappealed, claims for service connection for cervical 
and lumbar spine disabilities.

In February 2010, as support for these claims, the Veteran 
testified at a hearing before the BVA.   At his hearing, the 
Veteran added clarification as to the issues on appeal.  He 
maintains that he should be granted service connection for six 
different disabilities.  He indicated that he should be granted 
service connection for hypertension, atrial fibrillation 
(secondary to hypertension), myocardial infarction (that occurred 
in 2005), residuals of cervical strain (including headaches), 
lumbar strain, and DDD of the lumbar spine (secondary to lumbar 
strain).  These issues are reflected on the title page.  

In this decision the Board is reopening the claims for 
service connection for the cervical and lumbar segments of the 
spine.  So there will be at least partial resolution of the 
appeal.  But the Board is then remanding these claims, and the 
claim for service connection for the aforementioned 
cardiovascular disabilities, for further development before 
readjudicating these claims on their underlying merits.  The 
remand of these claims to the RO will be via the Appeals 
Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed July 2003 rating decision, the RO initially 
considered and denied the claim for service connection for a 
lumbar spine disability.

2.  In an unappealed July 2003 rating decision, the RO denied the 
claim for service connection for cervical strain.

3.  The additional evidence associated with the claims file 
subsequent to the July 2003 rating decision, regarding both of 
these claims, has not been previously considered, is not 
cumulative or redundant of evidence already on file, relates to 
unestablished facts necessary to substantiate these claims, and 
raises a reasonable possibility of substantiating these claims.  



CONCLUSIONS OF LAW

The RO's July 2003 decision denying the Veteran's claims for 
service connection for cervical and lumbar spine disabilities is 
final, but new and material evidence since has been submitted to 
reopen these claims.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, among other things, clarified and enhanced VA duties to 
notify and assist this Veteran in substantiating his claims for 
VA benefits.  The VCAA is codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening the claims for 
cervical and lumbar spine disabilities on the basis of new and 
material evidence.  So there is no need to discuss whether there 
has been sufficient VCAA notice to comply with the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as 
apprising the Veteran of the specific reasons these claims were 
previously denied so he would have the opportunity to respond by 
providing evidence that would overcome these prior deficiencies.  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  These claims are being 
reopened, regardless.  So even were the Board to assume for the 
sake of argument that he did not receive the type of notice 
contemplated by Kent, this failure still ultimately would be 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading 
party, the Veteran, not VA, has this evidentiary burden of proof 
of explaining why a VCAA notice error in timing or content 
is unduly prejudicial, meaning outcome determinative of the 
claim).

The Board is temporarily deferring consideration of whether there 
has been compliance with the other notice-and-duty-to-assist 
provisions of the VCAA pending completion of the additional 
development of these claims (and the claim for cardiovascular 
disorders) on remand.

As noted above, the RO first considered and denied these claims 
in July 2003.  Regarding the claim for service connection for a 
lumbar spine disability, although there was confirmation of 
treatment during service in January 1979 and December 1982 for 
lumbar strain, the RO determined there had not been any 
recurrence because the post-service evaluation and treatment 
records submitted or obtained had not established that the 
Veteran had permanent residual or chronic low back disability 
until he sustained an industrial low back injury unrelated to 
military service.

And regarding the claim for service connection for cervical 
strain, the RO concluded that, although there was evidence of in 
service treatment for cervical strain, this did not result in a 
permanent chronic disability, and at the time of the 2003 
decision there was no evidence of an underlying chronic cervical 
spine disability to support his reports of neck pain at that 
time.

The RO appropriately notified the Veteran of the July 2003 
decision, including apprising him of his procedural and appellate 
rights in the event he elected to appeal this decision, but he 
did not.  So it became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.1103.

But if there is new and material evidence since that July 2003 
decision, these claims must be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  See also Evans v. Brown, 9 Vet. App. 273 
(1996) (indicating the Board must review for newness and 
materiality only the evidence submitted since the most recent, 
final and binding, denial of the claim - regardless of the 
specific basis of that prior denial).

According to VA regulation, new evidence means existing evidence 
not previously submitted to agency decision makers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Irrespective of the RO's decision, so, too, must the Board make 
this threshold preliminary determination of whether there is new 
and material evidence to reopen these claims, before proceeding 
further, because this initial determination affects the Board's 
jurisdiction to adjudicate these claims on their underlying 
merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If 
the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  See also Butler v. Brown, 9 
Vet. App. 167 (1996) and 
VAOPGCPREC 05-92 (March 4, 1992).

The Board disagrees with the RO's October 2007 decision that 
there is no new and material evidence to reopen these claims.  
The additional evidence submitted since the RO's prior July 2003 
decision includes personal statements and hearing testimony under 
oath from the Veteran, as well as additional private and 
VA evaluation and treatment records.  Notably, the Veteran's 
private physician B. Calderon concluded in a November 2007 
statement that the Veteran's current medical conditions are 
related to his military service.  

Furthermore in regard to his cervical spine disability, as noted 
at the time of the initial denial, there was no evidence of a 
chronic underlying disability for his complaints of neck pain.  
Recent VA and private radiological studies show evidence of DDD 
of the cervical spine disability.  So these additional records 
also are new and material.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  There was a similar holding 
in Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), that the 
newly-presented evidence need not be probative of all the 
elements required to award the claim, just probative as to each 
element that was a specified basis for the last disallowance.  
Hence, the claims are reopened.  38 C.F.R. § 3.156(a).


ORDER

Having submitted new and material evidence, the Veteran's claims 
of entitlement to service connection for lumbar and cervical 
spine disabilities are reopened, and to this extent only these 
appeals are granted, subject to the further development set forth 
below.  


REMAND

Having found this evidence regarding the Veteran's claims for 
service connection for lumbar and cervical spine disabilities to 
be new and material under 38 C.F.R. § 3.156(a), and having 
resultantly reopened these claims, it is now incumbent upon the 
RO to readjudicate the claims on their underlying merits, i.e., 
on a de novo basis.  It would be potentially prejudicial to the 
Veteran for the Board to in the first instance, unless these 
claims are granted.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Generally, where the Board reopens a claim, but the RO 
did not, the case must be remanded for RO consideration unless 
there is a waiver from the appellant or no prejudice would result 
from the Board's immediate readjudication of the claim.  
See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

As noted above the Veteran submitted a medical statement from his 
private medical provider which in essence indicates that his 
variously diagnosed disabilities are related to military 
inservice injuries and treatment.  In January 2008, the Veteran 
submitted a VA Form 21-4142, Authorization and Consent to Release 
Information to VA for Dr. B. Calderon.  In November 2008, the RO 
issued a letter to the Veteran advising him that medical records 
from Dr. B. Calderon had not been received and requested that 
submit another VA Form 21-4142.  It appears that the Veteran 
resubmitted the VA Form 21-4142 later that month; however, it 
does not appear that the RO requested these records.  As this 
physician has provided a nexus to his claimed disabilities, these 
records should be obtained.  (And, it should also be noted to the 
Veteran that this physician only gave a conclusory statement with 
no rationale for his opinion.  As such, the probative value of 
this opinion is somewhat limited, and it would aid the Veteran's 
claim if he could obtain an addendum which includes all rationale 
for the opinions expressed by his private physician.)

In regard to the claims regarding cardiovascular disorders, the 
Veteran initially contended that a systolic murmur, which was 
noted during service in March 1979, was the onset of his 
currently diagnosed cardiovascular disorders.  In the 
alternative, at his hearing, the Veteran claimed that 
hypertension had its onset in 1999 when it was originally 
diagnosed in the National Guard.  He also claims that the later 
diagnosed heart disabilities are in turn related to his 
hypertension.  

The Board notes that in December 1999, he sustained a myocardial 
infraction.  A December 23, 1999, consultation report from Dr. 
Pace (Valley Hospital and Medical Center) indicates that the 
Veteran was referred for cardiac evaluation from Dr. 
J. Warshinsky.  In reporting his medical history, Dr. Pace noted 
that the Veteran had a prior history of hypertension, 
hypercholesterolemia, and a 30 year history of a pack a day.  
While the records contain some records from both physicians, Dr. 
Pace and Dr. J. Warshinsky, it is not clear if all available 
records from these physicians are associated with the claims; 
especially records from Dr. J. Warshinsky that predates the 
December 1999 heart treatment.  These records are important in 
that conflict with the Veteran's report of initial treatment for 
hypertension in 1999.  The RO should attempt to obtain all 
records from these physicians with the help of the Veteran.  

In regard to his lumbar spine disability, the Veteran points out 
that he received medical care for lumbar strain on two different 
occasions during service (in January 1979 and December 1982).  He 
claims that these inservice injuries weakened his lumbar spine 
and are related to his current DDD of the lumbar spine.   

In light of the Veteran's inservice diagnoses, his currently 
diagnosed cardiovascular and lumbar spine disorders, and the 
medical nexus opinion of record, the Board is requesting VA 
examinations and opinions on this determinative issues of 
causation, also regarding the etiology of the lumbar and 
cardiovascular disorders.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 
3.159(c)(4).  

As noted, the Veteran had National Guard duty from 1997 through 
2005.  In December 2009, the RO received the Veteran's National 
Guard dates of training for the years 2003 and 2004 from the 
Adjutant General of Nevada.  As the Veteran also claims that his 
hypertension had its onset in 1999 during training in the 
National Guard, the Board finds the RO should attempt to obtain 
all dates of training and his duty status from 1997 to 2005.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
cardiovascular disorders, cervical spine 
disability, and lumbar spine disability and 
to provide any releases necessary for the 
VA to secure private medical records of 
such treatment or evaluation, including 
treatment records from Dr. B. Calderon and 
B.A. Pace, as well as records from Dr. 
J. Warshinsky.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran, to include all VA treatment 
records.  

2.  The RO/AMC should attempt to verify all 
dates of duty with the National Guard as 
well as his duty status from 1997 to 2005.  

3.  The Veteran should be afforded 
appropriate examinations to ascertain the 
nature and etiology of any cardiovascular, 
cervical spine, and lumbar spine disorders 
that may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner(s) is (are) 
requested to review all pertinent records 
associated with the claims file, 
particularly service treatment records, and 
offer comments and an opinion, as to 
whether any currently diagnosed disorders 
are related to service.  In particular, the 
following should be addressed:

a) In regards to the cervical and 
lumbar spine, an opinion is 
needed concerning the likelihood 
(very likely, as likely as not, 
or unlikely) that he has any 
residual disability from his 
inservice lumbar strain and 
whether any cervical spine 
disorder is in any way related to 
service.  To this end, the 
examiner should comment on the 
effect of his inservice low back 
treatment and his post service 
injury as they relate to any 
current disability.  The examiner 
also must take into consideration 
the medical opinions and the 
Veteran's lay statements and 
hearing testimony that have been 
submitted in support of this 
claim.

b) In regards to his 
cardiovasculars disorder, an 
opinion also is needed concerning 
the likelihood (very likely, as 
likely as not, or unlikely) these 
disorders are attributable to the 
Veteran's military service - 
but, in particular, to his 
inservice systolic murmur, as 
opposed to other factors 
unrelated to his military 
service.  The examiner should 
also comment on his National 
Guard service and whether there 
is any evidence of incurrence or 
aggravation of the cardiovascular 
disorders.  The examiner also 
must take into consideration the 
medical opinions and the 
Veteran's lay statements and 
hearing testimony that have been 
submitted in support of this 
claim.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran 
should be furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


